Citation Nr: 0426436	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-04 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a disorder of the 
hips, knees, ankles, and feet, claimed as secondary to DJD of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO increased the 
evaluation for the veteran's DJD of the lumbar spine to 40 
percent disabling, effective July 5, 2002, the date of his 
claim for an increased rating for this disorder.  He has 
asked for an even greater increase in the rating for this 
disorder.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).  The RO also denied his claim 
for service connection for a disorder of the hips, knees, 
ankles, and feet, claimed as secondary to the DJD of the 
lumbar spine.  

Unfortunately, prior to deciding this appeal, both claims 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  
See also Charles, 16 Vet. App. at 374 -75.

In the present case, a March 2003 letter from Dr. "C." 
contains detailed information regarding his then recent 
examination of the veteran.  The letter indicates the veteran 
has weakness in his legs, pain in his right hip, pain 
radiating into his ankle, decreased touch and pin for the 
right lower extremity, and the diagnostic impression includes 
a conclusion that the veteran suffers from progressive 
degenerative disease of the lower extremities.  While it is 
unclear which of the symptoms were those related by the 
veteran and which Dr. "C." independently determined, there 
is enough information at least confirming the existence of 
current disability or persistent or recurrent symptoms of 
disability regarding the veteran's hips, knees, ankles, and 
feet.  And as these symptoms may be associated with his 
service-connected DJD of the lumbar spine, but neither Dr. 
"C." nor any other physician has opined as to whether a 
nexus exists between any current disorder and the lumbar 
spine DJD, remand for a VA examination to answer this 
question is warranted.

In addition, the RO rated the veteran's DJD of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292 
and 5295.  The rating criteria for evaluating service-
connected disabilities of the spine, including DCs 5292 and 
5295, were recently amended effective September 26, 2003.  
See 68 Fed Reg. 51454 - 51458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  As to DCs 5292 and 5295, the highest available rating 
was the 40 percent that the veteran is currently receiving.  
A higher, 50 percent rating was available under the 
potentially applicable DCs 5285 and 5289.  DC 5285 provided 
that residuals of vertebra fracture be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  While 
it is unclear whether the veteran fractured any vertebrae in 
injuring his lumbosacral spine during service, the RO 
considered this possibility in discussing the potentially 
applicable diagnostic codes in its rating decision and 
statement of the case (SOC).  DC 5289 provided for a 50 
percent rating if there is unfavorable ankylosis of the 
lumbar spine.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455.  Note (6) to the 
revised criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003 
provide for an evaluation higher than the current 40 percent 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) or unfavorable ankylosis of 
the entire spine (100 percent).

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  68 Fed. 
Reg. at 51454 - 51455.

Here, the RO's October 2002 rating decision, January 2003 
SOC, and June 2003 supplemental SOC (SSOC) preceded the 
September 2003 revision of the rating criteria for diseases 
and injuries of the spine.  The RO thus did not address the 
new criteria in those decisions - and, indeed, obviously 
could not possibly have since the changes had not yet taken 
effect.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA generally must consider 
which version - new or old - is most favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
the holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VAOGCPREC 3-2000 (Apr. 10, 2000).  See also Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  See also 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2003); VAOPGCCONCL 
1-2004 (July 15, 2004).

The amendments to 38 C.F.R. § 4.71, Diagnostic Codes 5285 to 
5295 (now 5235 to 5243), do not contain such language.  But 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change); Dudnick v. Brown, 10 Vet. App. 
79, 79-80 (1997) (applying "more favorable version" rule to 
periods both before and after effective date of new criteria 
pertaining to mental disorders).

In this case, as noted above, the RO did not cite or consider 
the revised criteria that became effective September 26, 
2003, because these changes had not taken effect at the time 
of the rating decision, SOC or SSOC.  This being the case, 
there is potential prejudice to the veteran if the RO does 
not consider the revised rating criteria in the first 
instance - before the Board makes any decision concerning 
this claim on appeal.  See generally Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

Similarly, the April 2003 VA examination was performed 
pursuant to the old criteria for rating spinal disorders.  
Another VA examination is needed, then, to address the 
revised rating criteria and consider this additional 
evidence.  

After reviewing the new VA examination, the RO should 
address:  (1) whether, for the period prior to September 26, 
2003, the veteran was entitled to a rating higher than 40 
percent under the old criteria and (2) whether, for the 
period on and after September 26, 2003, he is entitled to a 
higher rating under either the old or the new criteria, 
whichever are most favorable to him.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since May 2004 including, but not limited 
to, any additional treatment he has 
received relating to his spine at the 
Huntington, West Virginia VA Medical 
Center (VAMC).  Any records obtained 
should be associated with the other 
evidence in the claims file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his spine 
since March 2003, including, but not 
limited to, those of Dr. "C."  Ask the 
veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of any disorders of the 
hips, knees, ankles, and feet.  The 
claims folder must be made available to 
the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
disorder of the veteran's hips, knees, 
ankles, or feet is related to his 
service-connected DJD of the lumbar 
spine, or otherwise related to service.  
If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  The RO should also schedule the 
veteran for a VA spine examination to 
assess the severity of his service-
connected DJD of the lumbar spine.

The claims folder must be made available 
to the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination should be conducted in 
accordance with both the old and new 
criteria for rating disabilities of the 
spine.

As to the old criteria, the examiner 
should indicate whether there was or is 
unfavorable ankylosis of the lumbar spine 
or residuals of a fracture of the 
vertebra.  If there are residuals of a 
fracture of the vertebra, the examiner 
should indicate whether there is 
demonstrable deformity of the vertebral 
body.

As to the new criteria, the examiner 
should identify the underlying pathologic 
process and indicate if there is 
unfavorable ankylosis of the entire 
thoracolumbar spine, or of the entire 
spine.

As to both the old and new criteria, the 
examiner should determine whether there 
is weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.

If no opinion can be rendered as to any 
of the above matters, an explanation 
should be set forth.

6.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
either of the claims continues to be 
denied, send the veteran and his 
representative a SSOC and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


